TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00535-CR




Joshua Brown, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3030529, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s motion for extension of time to file brief is granted.  Appellant’s counsel,
Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than June 2, 2005.  No further
extension of time will be granted.
It is ordered May 16, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish